DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/08/2021 has been entered.  Claims 26-47 remain pending.  
	The previous objection to the specification is withdrawn in light of Applicant’s amendment.
	The previous objection to claims 44-47 is withdrawn in light of Applicant’s amendment.
	The previous rejections of claims 26-47 under 35 USC 112(b) and claims 26-32, 34, and 38-39 under 35 USC 102(a)(1) as being anticipated by Mestach et al. (US 2009/0143528 A1), and claims 26-28, 30, 34-35, 39-40, and 42 under 35 USC 103 as being unpatentable over Martino et al. (EP 0256500 A2) are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-35, 38-40, and 42-43  are rejected under 35 U.S.C. 103 as being unpatentable over Mestach et al. (US 2009/0143528 A1).
Regarding claims 26 and 29-30, Mestach et al. disclose a waterborne multistage polymer dispersion which is used as a coating [0001].  The solids content is at least 30 wt% which overlaps the claimed range [0032].  The first stage polymer is composed of a first ethylenically unsaturated monomer mixture comprising esters of acrylic and methacrylic acid.  The monomer composition also contains unsaturated monomers with carboxylic functionality (monomers with water dispersing groups) [0020].  The first stage polymer may have nitriles, such as (meth)acrylonitrile, or olefinically unsaturated halides, such as vinyl chloride, vinylidene chloride, and vinyl fluoride [0020].  The halogenated monomers are not required in the first stage 
	Regarding the overlapping ranges, similar properties would be expected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 		 
	 Regarding the coating composition being an interior can coating composition, this is an intended used limitation.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02 (II).
Regarding claims 27-28 and 42, Mestach et al. do not disclose the coating composition has a viscosity ranging from about 45 seconds to about 75 seconds, based on Viscosity Test, wherein the coating composition, when spray applied onto an interior of an aluminum beverage can and cured at 188°C to 210°C (measured at the can dome) for 60 seconds to provide a coating with an average film thickness of about 0.7 mg/in2 to about 4.0 mg/in2, exhibits a global extraction result of less than 50 ppm as measured according to the extraction procedure in 21 C.F.R § 175.300, paragraphs (d)-(e), or wherein after curing, the coating composition, without an external crosslinker, withstands more than 100 double rubs when tested according to Solvent Resistance Test.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the viscosity reflects the sprayability [0174].  Therefore, the claimed effects and physical properties, i.e. Martino et al. do not disclose the coating composition has a viscosity ranging from about 45 seconds to about 75 seconds, based on Viscosity Test or wherein the coating composition, when spray applied onto an interior of an aluminum beverage can and cured at 188°C to 210°C (measured at the can dome) for 60 seconds to provide a coating with an average film thickness of about 0.7 mg/in2 to about 4.0 mg/in2, exhibits a global extraction result of less than 50 ppm as measured according to the extraction procedure in 21 C.F.R § 175.300, paragraphs (d)-(e) would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need 
Regarding claims 31-32, Mestach et al. disclose the acid number of the first stage copolymer is from 217-326 mg/KOH as shown in Table 3.
Regarding claim 33,  Mestach et al. disclose a composition as shown above in claim 26. Mestach et al. disclose the first stage polymer may contain non-ionic water soluble side chains, such as polyethylene glycol (meth)acrylate or methoxypolyethyleneglycol (meth)acrylate (polymerizable surfactant monomers) [0022].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add either polyethylene glycol (meth)acrylate or methoxypolyethyleneglycol (meth)acrylate to the first stage copolymer, and the motivation to do so would have been to increase the hydrophilicity so the amount of carboxylic acid functionalized monomers can be chosen relatively low [0022].
Regarding claim 34, as shown in the Examples per the teachings of Mestach et al. do not use any polymerizable surfactants.  The first stage polymer may be prepared by solution polymerization or bulk polymerization which do not require surfactants [0024].  The presence of non-polymerizable surfactants being present in the polymerization step of the first-stage monomers is a product by process limitation.  The Office notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F. 2d 1345, 1348,  2113.
Regarding claim 35, Mestach et al. disclose epoxyacrylates (has oxirane group) may be present in the second stage copolymer [0033].  It would have been obvious to one of ordinary skill before the effective filing date of the invention to add epoxy acrylates, since such monomers are functional equivalents of polyfunctional monomer to impart a certain gel content to the second stage copolymer [0033].  
Regarding claim 38, Mestach et al. disclose the second stage polymer is significantly less hydrophilic or more hydrophobic than the first stage polymer [0030].
Regarding claim 39, Mestach et al. does not disclose bisphenol F, bisphenol S, formaldehyde or formaldehyde-forming materials present in the coating compositions in Examples 11 and 13-15.
Regarding claim 40, Mestach et al. disclose the first stage polymer may comprise normal styrene or substituted styrenes; vinyl toluene; dienes, or mixtures thereof [0020].  The monomers used in the synthesis of the second stage polymer can be selected from the same groups as used in the synthesis of the first polymer [0031].  It would have been obvious to one of ordinary skill in the art before the effective date of the invention to substitute styrene with a substituted styrene, vinyl toluene, or diene for both stages of the polymerization.
Regarding claim 43, Mestach et al. disclose benzoguanamine aldehyde with is a phenoplast [0038].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add benzoguanamine aldehyde since such cross-linkers .
Claims 36-37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Mestach et al. (US2009/0143528 A1) as applied to claim 26 above in view of Li et al. (WO 2012/089747 A1).
Regarding claim 36, Mestach et al. disclose a composition as shown above in claim 26.  Mestach et al. disclose the two-stage dispersion may be reacted with ethylenically unsaturated monoepoxides [0035].  Mestach et al. discloses the second stage polymerization contains polyfunctional monomer to impart a certain gel content to the second stage polymer [0033].  
	However, Mestach et al. does not disclose glycidyl methacrylate as a second stage monomer.  Li et al. teach the ethylenically unsaturated monomer which may include and/or function as a crosslinker includes glycidyl methacrylate (P5, 2nd paragraph).  Li et al. is concerned with coating containers for foods and beverages (P1).  Mestach et al. and Li et al. are analogous art concerned with the same field of endeavor, namely coating compositions for containers for foods and beverages.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add glycidyl methacrylate as per the teachings of Li et al., and the motivation to do so would have been as Li et al. suggest adjust the level of crosslinking in order to increase mechanical properties of the film and abrasion resistance (P5-P6).  
	Regarding claim 37, Mestach et al. does not disclose the second-stage monomers comprise greater than 5% to less than 30% by weigh of glycidyl methacrylate.  As the gel content, increase in mechanical properties, and abrasion resistance are variables that can be modified by adjusting said amount of glycidyl methacrylate as per the teachings of Mestach et al. In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	Regarding claim 41, Mestach et al. disclose the ratio between the first and second stage polymer is from 80:20 to 20:80 [0031].
	However, Mestach et al.  does not disclose the first-stage copolymer has a glass transition temperature of greater than 30°C and wherein the second-stage copolymer has a glass transition temperature of greater than 30°C.  Additionally, Li et al. teach the glass transition (Tg) of the composition may depend on the total monomer and composition and may contribute to blush resistance, lube bloom and abrasion resistance.  If the polymer has increase amounts of methacrylic acid, then the polymer may have a higher Tg.  The Tg is form about 10°C to about 50°C (P12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of methacrylic acid in both the first and second stage of the polymerization as per the teachings of Li et al., and the motivation to do so would have been as Li et al. suggest to improve blush resistance, lube bloom and abrasion resistance (P12).

Claims 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Mestach et al. (US2009/0143528 A1).
Regarding claim 44, Mestach et al. disclose a waterborne multistage polymer dispersion which is used as a coating [0001].  The solids content is at least 30 wt% which overlaps the claimed range [0032].  The first stage polymer is composed of a first ethylenically unsaturated monomer mixture comprising esters of acrylic and methacrylic acid.  The monomer composition also contains unsaturated monomers with carboxylic functionality (monomers with water dispersing groups) [0020]. The first stage polymer may have nitriles, such as (meth)acrylonitrile, or olefinically unsaturated halides, such as vinyl chloride, vinylidene chloride, and vinyl fluoride [0020].  The halogenated monomers are not required in the first stage polymer.  The weight percentage of (latent) carboxylic acid group monomers in the first stage polymer is 10 to 70 wt% [0021].  The second stage copolymer also comprises carboxylic acid functional monomers but less than the first stage copolymer (a curing group configured to react with one of the step-growth functional groups of the first-stage copolymer during a curing step) [0030].The second stage polymerization also contains polyfunctional monomer ( a curing group configured to react with one of the step-growth functional groups of the first-stage copolymer during the curing step) [0032].  The monomers used in the synthesis of the second stage polymer can be selected from the same group as used in the synthesis of the first polymer [0031].  Therefore, halogenated monomers are not required.    (Meth)acrylamide monomers are not required and are not present in the copolymers in the Examples.  Bisphenol A is not present in the coating compositions as shown in Examples 11 and 13-15.  Mestach et al. disclose epoxyacrylates (has oxirane group) may be present in the second stage copolymer [0033].  It would have been obvious to one of ordinary skill before the effective filing date of the invention to add epoxy acrylates, since such 
	Regarding the overlapping ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 	   
	 Regarding the coating composition being an interior can coating composition, this is an intended used limitation.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02 (II).
However, Mestach et al. do not disclose when cured, the coating composition has a glass transition temperature of greater than about 35°C.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  Therefore, the claimed effects and physical properties, i.e. when cured, the 
Regarding claim 45,  Mestach et al. disclose a composition as shown above in claim 1. Mestach et al. disclose the first stage polymer may contain non-ionic water soluble side chains, such as polyethylene glycol (meth)acrylate or methoxypolyethyleneglycol (meth)acrylate (polymerizable surfactant monomers) [0022].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add either polyethylene glycol (meth)acrylate or methoxypolyethyleneglycol (meth)acrylate to the first stage copolymer, and the motivation to do so would have been to increase the hydrophilicity so the amount of carboxylic acid functionalized monomers can be chosen relatively low [0022].
Regarding claim 46, as shown in the Examples per the teachings of Mestach et al. do not use any polymerizable surfactants.  The first stage polymer may be prepared by solution polymerization or bulk polymerization which do not require surfactants [0024].  The presence of non-polymerizable surfactants being present in the polymerization step of the first-stage monomers is a product by process limitation.  The Office notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a In re Pilkington, 411 F. 2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process). See MPEP § 2113.
Regarding claim 47, Mestach et al. do not disclose wherein after curing, the coating composition, without an external crosslinker, withstands more than 100 double rubs when tested according to Solvent Resistance Test.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  Therefore, the claimed effects and physical properties, i.e. wherein after curing, the coating composition, without an external crosslinker, withstands more than 100 double rubs when tested according to Solvent Resistance Test would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.) Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.") See MPEP § 2144.05 (I).  Instant claim 26 recites a total solids content of less than about 30%.  The term “about” implies amounts slight above 30% which still overlaps the range per the teachings of Mestach et al.  This also applies to claim 44 wherein the instant claim recites a total solids content of greater than about 15% to less than about 25%.  About 25% includes amounts slightly above 25% which overlaps or is close to the claimed range and would be expected to have similar properties.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767